United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________
No. 21-5306                                                    September Term, 2022
                                                                        1:21-cv-01696-UNA
                                                          Filed On: October 31, 2022
Prince Jones,

              Appellant

       v.

District of Columbia, et al.,

              Appellees


             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Henderson, Wilkins, and Pan, Circuit Judges

                                        JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

      ORDERED AND ADJUDGED that the district court’s November 23, 2021 order
dismissing appellant’s complaint be affirmed.

       Insofar as appellant’s complaint requested release from prison, appellant’s
claims are barred by D.C. Code § 23-110(g). Appellant has not demonstrated that his
remedy under that statute is inadequate or ineffective to test the legality of his
detention.

        The district court also correctly concluded that appellee Lazarus was entitled to
immunity from appellant’s claims arising from her conduct prior to and during his
prosecution. See Imbler v. Pachtman, 424 U.S. 409, 430 (1976) (prosecutors are
entitled to immunity from damages claims arising from conduct “intimately associated
with the judicial phase of the criminal process”).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5306                                                September Term, 2022


        Next, the district court correctly concluded that appellant’s claims for damages
are barred by Heck v. Humphrey, 512 U.S. 477 (1994), insofar as he asserts that the
District of Columbia and appellant Bowser lack authority to promulgate or enforce the
D.C. Code provisions giving rise to his conviction, or that the District of Columbia
Superior Court lacked jurisdiction to convict him under those statutes. A favorable
ruling on that claim would necessarily imply the invalidity of his conviction and sentence
arising from his guilty plea, and he has not demonstrated that his conviction or
sentence has been overturned or otherwise invalidated. Id. at 486-87.

       The court will affirm as to appellant’s remaining claims on grounds other than
those articulated by the district court. See Chambers v. Burwell, 824 F.3d 141, 143
(D.C. Cir. 2016) (court may affirm on any ground supported by the record). With
respect to appellant’s challenge to the conditions of his confinement, he is presently
detained in a federal correctional facility, and he has not alleged that any of the
appellees has any control over those conditions. His claims are thus not fairly traceable
to the actions of any of the appellees, and he therefore lacks standing to raise those
claims against these appellees. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992) (“[T]here must be a causal connection between the injury and the conduct
complained of – the injury has to be fairly traceable to the challenged action of the
defendant, and not the result of the independent action of some third party not before
the court.” (internal citation and punctuation omitted)). Insofar as this challenge is
actually intended to attack the fact of, and not discrete conditions of, appellant’s
confinement, it is barred pursuant to Heck.

        With respect to appellant’s Fourth Amendment, false arrest, and common law
trespass to chattels claims, all arising from the government’s warrantless use of a cell-
site simulator, appellant does not allege that appellees Bowser or Lazarus were
involved in the conduct giving rise to those claims. Furthermore, the police officer
appellees are entitled to qualified immunity from claims for damages “so long as their
conduct ‘does not violate clearly established statutory or constitutional rights of which a
reasonable person would have known.’” Mullenix v. Luna, 577 U.S. 7, 11 (2015)
(quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)); see also Martin v. Malhoyt,
830 F.2d 237, 247-53, 263 (D.C. Cir. 1987) (qualified immunity available for common
law torts). Because the unconstitutionality of the officers’ use of the cell-site simulator
was not “clearly established” at the time they engaged in that conduct, see Jones v.
United States, 168 A.3d 703, 707-08 (D.C. 2017), and because appellant’s allegations
that appellees trespassed upon his cell phone and arrested him without probable cause

                                          Page 2
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5306                                                September Term, 2022

both arise from that conduct, qualified immunity shields them from these claims. With
respect to appellee District of Columbia, appellant raises no arguments on appeal
demonstrating that it is liable for damages on this claim. See United States ex rel.
Totten v. Bombardier Corp., 380F.3d 488, 497 (D.C. Cir. 2004) (arguments not raised
on appeal are forfeited).

       Insofar as appellant intended to raise any additional claims not discussed here,
no such claims are readily apparent on the face of his complaint, and the district court
thus correctly concluded that such claims failed to meet the minimum pleading standard
of Federal Rule of Civil Procedure 8(a). See Jones v. Kirchner, 835 F.3d 74, 79 (D.C.
Cir. 2016) (purpose of Rule 8(a) standard is to “give the defendants fair notice of what
the claim is and the grounds upon which it rests”). In addition, contrary to appellant’s
argument on appeal, the district court did not err in dismissing his complaint without
affording him an opportunity for discovery. See Carpenter v. Fed. Nat’l Mortgage Ass’n,
174 F.3d 231, 237 (D.C. Cir. 1999).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 3